444 F. Supp. 2d 1265 (2006)
UNITED STATES of America, Plaintiff,
v.
CERTAIN REAL PROPERTY KNOWN AS AND LOCATED AT 6469 POLO POINTE WAY, DELRAY BEACH, FLORIDA, etc. and One 2004 Mercedes Benz CLK500, Vin Number WDBTK75G34T010837 Defendants.
No. 04-81135-CIV.
United States District Court, S.D. Florida.
May 8, 2006.
Mark Lester, AUSA, United States Attorney's Office, West Palm Beach, FL, for United States of America.
Marc Jay Kesten, Parkland, FL, for Zorian International Inc.

ORDER DENYING CLAIMANT'S APPEAL OF MAGISTRATE JUDGE'S OMNIBUS ORDER OF APRIL 5, 2006 AND REQUEST FOR STAY
HURLEY, District Judge.
THIS CAUSE is before the court upon the plaintiffs appeal of magistrate judge's omnibus order of April 5, 2006 and request for stay. The court previously referred all discovery matters to U.S. Magistrate Judge James M. Hopkins for final disposition. On April 5, 2006, Judge Hopkins entered an order granting the plaintiffs motion to compel and compelling the claimant, Designs by Zorian International, Inc., to provide tax records for the last six years to the plaintiff. The order directed the claimant to produce his tax records by *1266 April 10, 2006. The claimant now seeks reconsideration of this order, arguing that the plaintiff's original motion to compel was untimely and that the tax records are not relevant to these proceedings.
Pursuant to 28 U.S.C. § 636(b)(1)(A), the court may reconsider any pretrial matter referred to the magistrate judge for final disposition where it has been shown that the magistrate judge's order is "clearly erroneous or contrary to law." In his April 5, 2006 order, Judge Hopkins specifically dealt with the issues currently raised by the claimant and concluded that the plaintiff's motion to compel was timely and that the tax records are relevant to these proceedings. Judge Hopkins's conclusions are adequately supported by the record in this case and the relevant case law. Therefore, the court is unable to conclude that Judge Hopkins's order compelling the production of the claimant's tax records is clearly erroneous or contrary to law.
Accordingly, it is hereby ORDERED and ADJUDGED that:
1. The claimant's appeal of magistrate judge's omnibus order of April 5, 2006 and request for stay [DE # 44-1, 44-2] is DENIED.
2 The claimant is directed to provide the tax records no later than FIVE (5) DAYS from the date of entry of this order.
3. The claimant's request for hearing on the instant motion [DE # 45] is DENIED.